Citation Nr: 1526899	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-34 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for degenerative disc disease with neural foraminal narrowing with arthritis and degenerative spondylosis (cervical spine disability).


REPRESENTATION

Veteran represented by:	Roger B. Hale, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  The record was held open 90 days to allow for the submission of additional evidence.  The Veteran subsequently submitted additional evidence in the form of a July 2014 private cervical spine evaluation.  He indicated he wished to have the Board consider the evidence.  In any case, as the Veteran substantive appeal was filed after February 2, 2013, waiver of initial RO review of the additional evidence is presumed.  See 38 U.S.C.A. § 7105(e).


FINDING OF FACT

The Veteran's cervical spine disability manifests in forward flexion of the cervical spine approximating 30 degrees and abnormal spinal contour.  Flexion to 15 degrees, ankylosis, incapacitating episodes or associated objective neurologic abnormalities has not been shown.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating, but no higher, for a cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5242, 5243 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard April 2013 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in May 2013 and August 2013.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Increased Rating

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  It was clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Veteran's service-connected cervical spine disability is currently rated as 10 percent disabling under DC 5242.  He filed the instant claim for an increased rating in March 2013.  

The regulations provide for evaluation of the spine under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2014). 

Under the General Rating Formula for Diseases and Injuries of the Spine, a higher 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but no greater than 30 degrees or a combined range of motion of the cervical spine no greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less or for favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2); see also 38 C.F.R. § 4.71a, Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Code 5243, a 20 percent rating is also warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2014).

Facts

The Veteran filed his claim in March 2013.  He indicated that his cervical spine problems were getting worse and that he experienced pain and stiffness.  The Veteran and his wife submitted additional statements during the claim process attesting to his painful neck.

A private treatment record dated in February 2013, shows that the Veteran was complaining of neck pain and "popping" when he turned his head.  Upon examination, the private doctor found decreased range of motion for flexion, extension, bilateral flexion and right rotation, although without specific measurements.  A positive cervical distraction which caused an increase in pain was found.  Pain upon palpation at levels of C1-C4 was found to be moderately sensitive.  A reversed cervical curve was noted.  

The Veteran underwent a VA examination in May 2013.  He reported popping in the neck, lower neck pain and an occasional burning sensation.   Upon examination, the Veteran's cervical spine range of motion for forward flexion was to 45 degrees or greater.  The Veteran's range of motion for cervical extension was to 45 degrees or greater.  The Veteran's lateral flexion on his right was measured at 40 degrees and his lateral flexion on his left was measured at 30 degrees.  The Veteran's lateral rotation on both right and left were measured at 45 degrees.  No objective evidence of pain was noted for any movement.  On repetitive use, range of motion measurements remained the same as noted above.  

Functional loss and/or functional impairment of less movement than normal was found.  No localized tenderness, muscle spasms or guarding were found.  Muscle strength and reflex testing results were normal.  The Veteran's sensory testing was normal.  No radiculopathy or other neurological abnormalities were found.  No intervertebral disc syndrome (IVDS) or incapacitating episodes were noted.  The Veteran was diagnosed with mild to moderate osteoarthritis with degenerative spondylosis seen at C4-C7 and mild reversal of the normal lordotic curvature of the cervical spine, likely, at least in part, related to the Veteran's flexed position.  

The Veteran underwent another VA examination in August 2013.  He complained of neck pain rated as 3-8/10.  No numbness or tingling was reported.  He experienced clicking, popping, grinding, locking and stiffness in his neck.  Coughing and sneezing increased the pain.  He took over the counter ibuprofen when needed.  Walking and standing were not limited.  He noted daily flare-ups with increased pain.  

Upon examination, the Veteran's cervical spine range of motion for forward flexion was to 45 degrees or greater.  The Veteran's range of motion for cervical extension was to 35 degrees or greater.  The Veteran's lateral flexion on his right was measured at 35 degrees.  The Veteran's lateral flexion on his left was measured at 45 degrees or greater.  The Veteran's lateral rotation on his right was to 60 degrees.  The Veteran's lateral rotation on his left was to 80 degrees or greater.  Pain began at the end points for all movements.  On repetitive use, range of motion measurements remained the same as noted above.  

Functional loss and/or functional impairment of less movement than normal and pain on movement were found.  Localized tenderness or pain to palpation was found.  No guarding or muscle spasms were found.  Muscle strength and reflex testing results were normal.  The Veteran's sensory testing was normal.  No radiculopathy, other neurological abnormalities or IVDS or incapacitating episodes were noted.  The Veteran stated that he had not sought bed rest.  

X-ray results showed degenerative changes with marginal osteophytes.  Loss of cervical lordosis was found.  The Veteran was diagnosed with cervical spine degenerative disc disease with neural foraminal narrowing.

A private treatment record dated in July 2014 shows that the Veteran complained of difficulty moving his neck.  He noted decreased range of motion.  If he turned his neck suddenly, it would "pop" and he would experience great pain.  Tingling from his neck and his shoulder down to his hand was noted.  

Upon examination, palpable tenderness and tightening of the posterior cervical and upper thoracic paraspinous muscles were found.  The Veteran's cervical spine range of motion for forward flexion was to 31 degrees.  The Veteran's range of motion for cervical extension was to 26 degrees.  The Veteran's lateral flexion on his right was measured at 24 degrees.  The Veteran's lateral flexion on his left was measured at 14.  The Veteran's lateral rotation on his right was to 35 degrees.  The Veteran's lateral rotation on his left was to 55 degrees.  

At the Veteran's June 2014 Board hearing, he stated that he had limited motion in his spine.  He noted pain and tingling when leaning forward and stiffness in his neck.  

Analysis

Based on this evidence, and when resolving reasonable doubt in favor of the Veteran, and given the Veteran's competent and credible reports of constant pain which has been objectively corroborated by the August 2013 VA examination report, and given the frequency of the Veteran's daily flare-ups, the Board finds that after consideration of the functional limitations, the Veteran's cervical spine disability more nearly approximates a 20 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but no greater than 30 degrees or a combined range of motion of the cervical spine no greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The February 2013 private treatment record shows that the Veteran had a reversed cervical curve in his spine. While the Board notes that the May 2013 VA examiner noted no localized tenderness, muscle spasms or guarding, he did note that the Veteran had mild reversal of the normal lordotic curvature of the cervical spine.  In addition, the August 2013 VA examination report showed that x-rays revealed loss of the cervical lordosis and tenderness or pain to palpation.  Considering these findings, the Board determines that the evidence shows an abnormal spinal contour to the cervical spine.  In addition, the July 2014 private treatment record shows that the Veteran noted pain, his forward flexion was to 31 degrees, and there was palpable tenderness and tightening of the posterior cervical and upper thoracic paraspinous muscles.  Thus, in light of DeLuca, when considering painful motion and other factors, the Veteran's forward flexion approximated 30 degrees of limited motion.  Accordingly, a higher 20 percent rating is warranted for the entire rating period on appeal.

Although this higher rating is warranted, the evidence does not demonstrate that the symptoms are productive of forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine so as to warrant assigning the disability a 30 percent disability rating or higher, even after consideration of pain, weakness and other symptoms described in DeLuca.  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

A higher rating is also not warranted based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran does not claim, and the evidence on file does not show that for any part of the appeal that there are incapacitating episodes of acute signs and symptoms due to the degenerative disc disease disorder involving the cervical spine, that required bed rest prescribed by a physician and treatment by a physician.  

Additionally, the Board has considered whether the Veteran has neurological manifestations of his cervical spine disability that may be separately rated under an appropriate Diagnostic Code.  While the July 2014 private treatment note revealed tingling from the neck and left shoulder down into the Veteran's hand, the May 2013 VA examination report noted that no radiographic findings involving the cervical spine.  The August 2013 VA examination report reflected no subjective findings of neurological impairments or radiculopathy associated with the Veteran's cervical spine disability.  In addition, at the Veteran's June 2014 Board hearing, he stated that his pain was just focused on his neck and that he did not experience numbness which radiated to an extremity.  As such, a separate rating for radiculopathy or neurological abnormalities is not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242, Note (1).

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's cervical spine disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms, and the effects of the symptoms, of the Veteran's cervical spine disability (painful motion, weakness, stiffness, etc.) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  The Board notes that, in a May 2013 statement, the Veteran noted that while at work, he took breaks to ease the pain while working at a computer and making phone calls.  Also, at his August 2013 VA examination, the Veteran stated that he took frequent breaks to rest and stretch his neck at work.  However, there is no evidence of record showing that that his cervical spine condition renders him unemployable.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.


ORDER

A 20 percent disability rating, but no higher, for a cervical spine disability is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


